United States Department of Labor
Employees’ Compensation Appeals Board
_______________________________________
A.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Annapolis, MD,
Employer
_______________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-641
Issued: October 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 21, 2010 appellant filed a timely appeal of the October 1, 2009 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has impairment to his right thumb causally related to his
November 12, 2008 employment injury.
FACTUAL HISTORY
On November 12, 2008 appellant, then a 46-year-old meat cutter leader, sustained an
open wound of the right thumb without complications while cutting meat with a band saw. On
November 18, 2008 Dr. Lyn N. Dea, an attending physician, diagnosed a lacerated right thumb
and described the treatment provided. In December 2008, appellant filed a claim for a schedule
award.

On August 18, 2009 the Office advised appellant of the medical evidence needed to
establish his claim for a schedule award. It advised that the physician should use the 6th edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides) in rating any impairment. The Office provided an upper extremity impairment
worksheet for the rating physician to complete. No impairment report was received by the
Office from an attending or treating physician.
By decision dated October 1, 2009, the Office denied appellant’s claim for a schedule
award on the grounds that the medical evidence did not establish that he had impairment due to
his accepted right thumb injury.1
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides (sixth edition) has been
adopted by the Office as the appropriate standard for evaluating schedule losses.4
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish impairment
due to his accepted right thumb injury.
On August 18, 2009 the Office advised appellant of the medical evidence needed to
establish his claim for a schedule award. It advised that the physician should use the 6th edition
of the A.M.A., Guides in calculating any impairment. The Office provided an upper extremity
impairment worksheet for the rating physician to complete. Appellant did not provide an
impairment rating from his physician. There is no medical evidence establishing impairment to
his right thumb. It is appellant’s burden of proof to establish entitlement to a schedule award.5
1

The Board notes that, while this appeal was pending, the Office issued a February 1, 2010 decision denying
appellant’s request for reconsideration. This decision is null and void. See Douglas E. Billings, 41 ECAB
880 (1990) (holding that decisions of the Office are null and void, because they were issued while the same issue in
the case was on appeal to the Board). Subsequent to the October 1, 2009 Office decision, additional evidence was
associated with the file. The Board’s jurisdiction is limited to the evidence that was before the Office at the time it
issued its final decision. See 20 C.F.R. § 501.2(c).
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404; FECA Bulletin No. 9-03, issued March 15, 2009 (providing for use of the 6th edition of the
A.M.A., Guides effective May 1, 2009).
4

Id.

5

Tammy L. Meehan, 53 ECAB 229 (2001).

2

The Office procedures provide that to support a schedule award, the record must contain
competent medical evidence that describes the impairment in detail, gives a percentage of
impairment, and gives an opinion that the impairment is permanent and stable.6 Appellant did
not submit any medical evidence to establish entitlement to a schedule award. Therefore, the
Office properly denied his schedule award claim.
CONCLUSION
The Board finds that appellant failed to establish that he has impairment causally related
to his accepted right thumb injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 1, 2009 is affirmed.
Issued: October 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards, and Permanent Disability Claims,
Chapter 2.808.6(b) (January 2010).

3

